Citation Nr: 0719098	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  01-05 808	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1962 until October 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.

This matter was previously before the Board in January 2007.  
At that time, a remand was ordered to accomplish additional 
development.  

The veteran had also perfected an appeal with respect to the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  However, that claim was denied by 
the Board in January 2007.  As such, only the increased 
rating claim remains in appellate status.


FINDING OF FACT

The veteran's GERD is productive of complaints of epigastric 
pain and heartburn, without any objective showing of 
dysphagia, regurgitation, arm pain or shoulder pain.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.114, Diagnostic Code 7346 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating assignment 
as to her GERD.  In this regard, because the October 2006 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  As 
such, her filing of a notice of disagreement as to the 
October 2006 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.14, DC 7346), and included a description of the 
rating formulas for all possible schedular ratings under 
those diagnostic codes.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 10 
percent evaluation that the RO had assigned.    Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve a higher (compensable) rating for 
the service-connected disabilities at issue.  

In any event, if the VCAA notice obligations continue to 
apply, VA satisfied its duty to notify by means of a January 
2007 letter from the agency of original jurisdiction (AOJ) to 
the appellant.  The letter included the standard for 
increased ratings, and as such informed the appellant of what 
evidence was required to substantiate the claim.  The notice 
also apprised the veteran of her and VA's respective duties 
for obtaining evidence.  Additionally, the January 2007 
communication apprised the veteran of the laws pertaining to 
disability evaluations and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
).  In this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   In the present case, there is no indication that the 
appellant was denied a meaningful opportunity to participate 
effectively in the processing of her claim.  Indeed, as a 
practical matter the Board finds that she has been notified 
of the need to provide any evidence in her possession that 
pertains to her claim, for the following reasons.  The AOJ 
letters noted above informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that VA 
made attempts to acquire documents associated with a 
disability determination of the Social Security 
Administration (SSA).  However, a July 2006 response from 
that agency clearly indicated that, after an exhaustive and 
comprehensive search, they were unable to locate the 
requested evidence.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the veteran's GERD award is effective November 27, 
2000, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider any VA clinical records dated prior to November 2000 
to the extent that they are found to shed additional light on 
the veteran's disability picture as it relates to the rating 
period on appeal. 

Throughout the rating period on appeal, the veteran's GERD 
has been evaluated at 10 percent disabling pursuant to 
Diagnostic Code 7346.  

The Board notes that the schedular criteria relating to the 
digestive system underwent revision during the pendency of 
this appeal.  The revisions were effective July 2, 2001.  
However, Diagnostic Code 7346 was not altered as a result of 
the revisions.  Both prior to and as of July 2, 2001, a 10 
percent evaluation is warranted where the evidence 
demonstrates two or more symptoms for the 30 percent 
evaluation, of lesser severity.  The symptoms associated with 
a 30 percent rating include persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 30 percent evaluation 
for any portion of the rating period on appeal.  
VA outpatient treatment records dated from 2001 to the 
present continually note GERD symptoms that have been helped 
by medications.  Upon VA examination in April 2003, there was 
no epigastric tenderness.  A subsequent VA examination in 
March 2004 noted that her GERD symptoms were controlled by 
proton pump inhibitors.  

The veteran was most recently examined in August 2006.  At 
that time, she reported that she had to avoid spicy foods, 
corn, peppers and greasy food.  She explained that if she 
consumed those items she would become nauseated.  She stated 
that she had vomited in the past but that generally that no 
longer occurs due to her use of Omeprazole 20 m. a day.  The 
veteran noted that she had not vomited in some time.  When 
she missed her medication, she experienced a burning 
epigastric pain.  

The competent evidence of record, as set forth above, does 
not demonstrate persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Rather, the veteran 
indicated at her August 2006 VA examination that she is 
frequently asymptomatic as long as she took her medication 
and avoided certain foods.  VA clinical records repeatedly 
noted that her symptoms, although chronic, were helped by 
medication.  

The Board acknowledges an October 2006 communication from the 
veteran, in which she endorsed symptoms of heartburn and 
belching, as well as difficulty swallowing.  She further 
stated that she vomited frequently.  However, the latter 
remark is clearly inconsistent with her report of 
symptomatology given to the VA examiner in August 2006, less 
than 10 weeks previously.  Moreover, the remainder of her 
complaints are found to be accounted for in the 10 percent 
rating currently assigned throughout the entirety of the 
rating period on appeal.  Overall, the severity of her 
symptoms simply is not commensurate with the criteria 
associated with the next-higher 30 percent evaluation under 
Diagnostic Code 7346.  Again, there is no objective showing 
of dysphagia, regurgitation, arm or shoulder pain.

The Board has also considered whether any alternate 
Diagnostic Codes allow for a compensable evaluation here.  In 
this regard, it is noted that, both prior to and as of July 
2, 2001, Diagnostic Code 7319 affords a 10 percent evaluation 
for irritable colon syndrome where the evidence demonstrates 
moderate symptoms characterized by frequent episodes of bowel 
disturbance with abdominal distress.  However, such symptoms 
have not been shown by the objective evidence of record.  
Moreover, there are no other Diagnostic Codes relevant to the 
veteran's GERD claim.  

In conclusion, the veteran's disability picture with respect 
to her GERD is not most nearly approximated by the next-
higher 30 percent evaluation under Diagnostic Code 7346 or 
any other Code section during any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
GERD is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


